UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7930


LARRY WILLIAMS,

                  Plaintiff - Appellant,

          v.

S. WARDEN BODISON; WARDEN W. THOMPSON; CAPTAIN BRITEHART;
GOODWIN GEORGE; LIEUTENANT D. MAGHEE; SERGEANT JOHNSON;
WARDEN HUNTER; SERGEANT WILSON; MR. JON OZMINT; COMMISSARY
STAFF MAHAFFEX; SERGEANT SANFORD; NFN JEFFERSON, Commissary
Staff,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Chief
District Judge. (3:09-cv-03321-MBS-JRM)


Submitted:   January 22, 2013               Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry       Williams     filed        a    42     U.S.C.    §     1983     (2006)

complaint       in    the   district      court.         He    appeals       the     district

court’s     order      dismissing      his       action       without       prejudice      for

failure to comply with the magistrate judge’s order to provide

the court with addresses for the defendants.                             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and        certain   interlocutory           and    collateral       orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).                                Because the

deficiencies identified by the district court may be remedied by

the filing of a complaint that satisfies the requirements of the

district court, we conclude that the district court’s order is

neither     a    final      order   nor      an       appealable       interlocutory       or

collateral order.            Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                             Accordingly,

we dismiss the appeal for lack of jurisdiction.                                We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in   the    materials          before    this       court   and

argument would not aid the decisional process.


                                                                                   DISMISSED




                                             2